uniform issue list jun legend individual r company m amount a amount b amount c amount d amount e investment_company h plan x dear this is in response to correspondence dated date as supplemented by correspondence dated date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual r was an employee of company m and participated in plan x a plan sponsored by company m for the benefit of its employees in june terminated individual r’s employment in mid-september a distribution of his total accrued_benefits in plan x individual r’s total accrued_benefits in plan x were amount a the total accrued_benefits amount a reduced by federal_income_tax withholding amount b were mailed to individual r in the form of a check the amount of the check was amount c amount c was deposited in a credit_union on company m individual r requested page to roll over the distribution into an individual at the time of the distribution you thought that you had until the due_date for filing your federal_income_tax return fo retirement arrangement ira although your intent was to eventually roll over this distribution into an ira due to the extended hospitalization of your son the time involved in selling your house and individual r’s severance_from_employment with company m you wanted to wait until the due_date of your return to consummate the rollover since you were concerned that the distribution might need to be used for other family_expenses in fact during the time in which the plan x distribution was held in the credit_union you used amount d for daily living and medical_expenses you did not receive specific information from company m regarding the necessity to roll over the distribution within days when you spoke with the third-party administrator of plan x to request the distribution although the representative stated that there was a time limit to roll over the funds he did not specifically state what that time limit was you thought hat since an individual may make contributions to an ira until april of the folla wing calendar_year that was the last day on which an ira would accept a rollover individual r went to a bank with the express purpose of establishing an on april ira the bank refused to establish an ira stating that the 60-day rollover period had elapsed soon after this the bank accepted the funds and placed them in an ira set up with investment_company h amount c was placed into the ira established by investment_company h based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be inciudible in gross_income for the taxable_year in which paid page sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that sec_402 shall not apply to any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you did not receive specific information from either employer m or the plan x third-party administrator regarding the necessity to roll over the distribution from plan x within days although your intent was to effect a rollover of the plan x distribution you thought that you had until date to do so therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e which is amount a less amount d you are granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code please note that this letter_ruling authorizes the rollover of amount e amount a less amount d amount e is less than amount c the difference between amount c and amount e may not be rolled over pursuant to this letter_ruling no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether pian x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours pons shon employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
